DETAILED ACTION
Status of the Application
	Claims 1-7 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-3 as submitted in a communication filed on 5/31/2022 is acknowledged. 
In a telephone conversation with Mr. Yungping Chiang on 6/6/2022, an agreement was reached to amend claim 1 to place the application in condition for allowance.   
Examiner’s Amendment

An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Yungping Chiang on 6/6/2022.
Please replace claim 1 as follows:
	
	1.	An ultrasound-assisted method for preparing phosphatidylserine characterized by 	comprising the following steps: (i) adding a phospholipid into a mixture that comprises L-serine, 	anhydrous calcium chloride and water, and (ii) adding phospholipase D to the mixture to start an 	enzymatic hydrolysis reaction that would yield the phosphatidylserine, wherein said method 	requires applying ultrasound waves 30 minutes after starting the enzymatic hydrolysis reaction, 	wherein the ultrasound waves are applied for 15-20 minutes. 

Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses the use of ultrasound waves for the production of phosphatidylserine in a method that requires the addition of phospholipase D to a mixture that comprises L-serine (Chen et al.; cited in the prior Office action),  the Examiner has found no teaching or suggestion in the prior art directed to the use of ultrasound waves 30 minutes after the beginning of the enzymatic hydrolysis reaction that occurs when phospholipase D is mixed with L-serine.  Therefore, claims 1-7, directed to a method for preparing phosphatidylserine, wherein said method comprises the steps of: (i) adding a phospholipid into a mixture that comprises L-serine, anhydrous calcium chloride and water, and (ii) adding phospholipase D to the mixture to start an enzymatic hydrolysis reaction that would yield said phosphatidylserine, wherein said method requires applying ultrasound waves 30 minutes after starting the enzymatic hydrolysis reaction, wherein the ultrasound waves are applied for 15-20 minutes, are allowable over the prior art of record. 

Conclusion
Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew J. Wang, can be reached at (571) 272-0811.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 6, 2022